Citation Nr: 0928630	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for postoperative left 
inguinal hernia with pinched nerve and scar tissue buildup, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in March 2006, a statement of the 
case was issued in June 2006, and a substantive appeal was 
received in August 2006.  

The Veteran testified at a hearing before the Board in June 
2009.  


FINDING OF FACT

The postoperative left inguinal hernia with pinched nerve and 
scar tissue buildup is objectively characterized as no more 
than slightly tender and well healed, stable, with an area of 
less than six square inches, and has not resulted in 
limitation of function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative left inguinal hernia with pinched nerve and 
scar tissue buildup have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338-
7804 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2005.  Additionally, in December 2008, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, in light of the 
following decision which finds that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in June 2005 does not meet the requirements of 
Vazquez-Flores.  However, another letter that does meet such 
requirements was issued in December 2008.  Following the 
issuance of that letter, the claim was readjudicated and a 
supplemental statement of the case was issued in January 
2009, thus curing the timing defect.  See Mayfield, 444 F. 3d 
1328; Pelegrini, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's post-service VA treatment records are on file.  
The evidence of record also contains a report of VA 
examination performed in August 2005.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the Veteran's appeal. 



Criteria & Analysis

The Veteran was assigned a noncompensable disability rating 
for postoperative left inguinal hernia from September 29, 
1981 under Diagnostic Code 7338.  A 10 percent disability 
rating for postoperative left inguinal hernia with pinched 
nerve and scar tissue buildup was assigned from May 31, 2005 
under Diagnostic Code 7338-7804.  

The Veteran underwent a VA examination in August 2005.  He 
reported constant, sharp pains in the left groin area which 
frequently kept him from sleeping.  He stated that the pain 
occasionally radiated to the left lower quadrant of the 
abdomen.  He denied any numbness in the groin or over the 
scar of the left inguinal hernia repair.  He denied any 
swelling.  He stated that the scar was well healed with no 
depression or elevation.  He stated that the pain averaged 
approximately 7 out of 10 and occasionally went to 9 out of 
10.  

Upon physical examination, the left groin showed a one and a 
half inch scar, slightly tender, and slightly tender below 
this scar.  There was no elevation or depression of the scar.  
It had normal texture and good adherence.  There was no 
keloid formation and no limitation of function of the scar.  
"No breakdowns are ulcerations of the scar."  The color of 
the scar was normal.  The Veteran had good pinprick sensation 
in that area.  Skin color was normal.  No hernias were 
present.  The examiner diagnosed two left inguinal hernia 
repairs with chronic pain in the left groin secondary to 
pinched nerve or scar tissue buildup.  

VA outpatient treatment records dated in September 2005 
reflect that the Veteran complained of chronic pain to the 
left groin.  He reported paresthesia to the posterior aspect 
of the left leg.  No hernia was appreciated in the left 
groin.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's postoperative left inguinal hernia with pinched 
nerve and scar tissue buildup is currently evaluated as 10 
percent disabling under Diagnostic Code 7338-7804.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  The hyphenated diagnostic code in this case 
indicates that an inguinal hernia under Diagnostic Code 7338, 
is the service-connected disorder, and painful scar under 
Diagnostic Code 7804 is a residual condition.

Under Diagnostic Code 7338, a 10 percent evaluation will be 
assigned for a postoperative hernia that is recurrent, 
readily reducible, and well supported by truss or belt.  A 30 
percent evaluation will be assigned where the postoperative 
hernia is small, recurrent or unoperated irremediable, not 
well supported by truss, or not readily reducible.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  As there is no evidence of 
record indicating the Veteran suffers from a recurrent, post-
operative inguinal hernia, an evaluation under Diagnostic 
Code 7338 is not warranted.

Diagnostic Code 7804 contemplates a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id, Note 1.  A 10 percent 
evaluation is the maximum allowable under Diagnostic Code 
7804.  As the Veteran is currently in receipt of the maximum 
possible evaluation under Diagnostic Code 7804, further 
discussion of the evidence pursuant to this Diagnostic Code 
is not necessary.

The Board has considered other diagnostic codes, to include 
38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7803, and 
7805, pertaining to the skin, and finds that an evaluation in 
excess of 10 percent for manifestations of the Veteran's 
surgical scar is not warranted, as the Veteran's post-
operative scar was not caused by burns, is not located on the 
face, head, or neck, is not deep or causing limited motion 
and is not unstable.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7803, 7805 (2008).  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to 
an evaluation greater than 10 percent, the maximum available 
evaluation, for postoperative left inguinal hernia with 
pinched nerve and scar tissue buildup.  38 C.F.R. § 4.118.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to a disability rating in excess of 10 percent 
for postoperative left inguinal hernia with pinched nerve and 
scar tissue buildup is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


